Exhibit 10.2

EXECUTION COPY

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (as the same may be amended, restated,
supplemented or otherwise modified from time to time, this “Security Agreement”)
is entered into as of January 20, 2012 by and among JDS UNIPHASE CORPORATION, a
Delaware corporation (the “Borrower”), the Subsidiaries of the Borrower listed
on the signature pages hereto (together with the Borrower, the “Initial
Grantors,” and together with any additional Subsidiaries, whether now existing
or hereafter formed or acquired which become parties to this Security Agreement
from time to time, in accordance with the terms of the Credit Agreement (as
defined below), by executing a Supplement hereto in substantially the form of
Annex I, the “Grantors”), and JPMORGAN CHASE BANK, N.A., a national banking
association, in its capacity as administrative agent (the “Administrative
Agent”) for itself and for the Secured Parties (as defined in the Credit
Agreement identified below). For the avoidance of doubt, no Foreign Subsidiary
shall be a Grantor.

PRELIMINARY STATEMENT

The Borrower, the Administrative Agent and the Lenders are entering into a
Credit Agreement dated as of the date hereof (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). The Grantors are entering into this Security Agreement in order to
induce the Lenders to enter into and extend credit to the Borrower under the
Credit Agreement and each of the Grantors (other than the Borrower) is a
Subsidiary of the Borrower and will derive a direct or indirect benefit from the
extensions of credit made by the Lenders to the Borrower under the Credit
Agreement.

ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1. Terms Defined in the Credit Agreement. All capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.

1.2. Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC.

[***] A PORTION OF THIS EXHIBIT HAS BEEN OMITTED AND CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.



--------------------------------------------------------------------------------

1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statement, the
following terms shall have the following meanings:

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

“Collateral” means all Accounts, Chattel Paper, Commercial Tort Claims,
Copyrights, Deposit Accounts, Documents, Equipment, Farm Products, General
Intangibles, Goods, Instruments, Inventory, Investment Property, letters of
credit, Letter-of-Credit Rights, Licenses, Patents, Supporting Obligations,
Trademarks and Other Collateral, wherever located, in which any Grantor now has
or hereafter acquires any right or interest, and the proceeds (including Stock
Rights), insurance proceeds and products thereof, together with all books and
records, customer lists, credit files, computer files, programs, printouts and
other computer materials and records related thereto; provided that Collateral
shall exclude all Excluded Assets and shall be subject to the limitations
contained in Article II of this Security Agreement.

“Commercial Tort Claims” means commercial tort claims, as defined in the UCC of
any Grantor, including each commercial tort claim specifically described in
Exhibit “E”.

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Controlled Deposit Account” means a Deposit Account designated as a “Controlled
Deposit Account” on Exhibit “G” hereto, which shall at all times contain funds
necessary to comply with the requirements of Section 5.09(c) of the Credit
Agreement.

“Controlled Securities Account” means a Securities Account designated as a
“Controlled Securities Account” on Exhibit “G” hereto, which shall at all times
contain funds necessary to comply with the requirements of Section 5.09(c) of
the Credit Agreement.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Default” means an event described in Section 5.1 hereof.

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent and each relevant Grantor,
among any Grantor, a banking institution holding such Grantor’s funds, and the
Administrative Agent with respect to collection and Control of all deposits and
balances held in a Controlled Deposit Account maintained by such Grantor with
such banking institution.

 

2



--------------------------------------------------------------------------------

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Documents” shall have the meaning set forth in Article 9 of the UCC.

“Domestic Subsidiary” shall have the meaning set forth in the Credit Agreement.

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

“Excluded Assets” shall have the meaning set forth in the Credit Agreement.

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“Farm Products” shall have the meaning set forth in Article 9 of the UCC.

“Financial Officer” when used, in respect of any Grantor, means the chief
financial officer, principal accounting officer, treasurer or controller of such
Grantor or of the Borrower.

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

“Intellectual Property” means all Patents, Trademarks, Copyrights and any other
intellectual property.

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“knowledge” when used, in respect of any Grantor, means knowledge of a
Responsible Officer of such Grantor.

“Letter of Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Material Registered Copyrights” means any registered Copyright which is
material to the business of the Borrower and its Subsidiaries, taken as a whole,
as determined by the Grantors in their commercially reasonable judgment.

“Material Domestic Subsidiary” shall have the meaning set forth in the Credit
Agreement.

“Other Collateral” means, subject to the limitations contained in Article II of
this Security Agreement, any property of the Grantors, not included within the
defined terms Accounts, Chattel Paper, Commercial Tort Claims, Copyrights,
Deposit Accounts, Documents, Equipment, Farm Products, General Intangibles,
Goods, Instruments, Inventory, Investment Property, Letter-of-Credit Rights,

 

3



--------------------------------------------------------------------------------

Licenses, Patents, Supporting Obligations and Trademarks, including, without
limitation, all cash on hand, letters of credit, Stock Rights or any other
deposits (general or special, time or demand, provisional or final) with any
bank or other financial institution, it being intended that the Other Collateral
include all personal property of the Grantors, provided that Other Collateral
shall exclude all Excluded Assets and shall be subject to the limitations
contained in Article II of this Security Agreement.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) all rights corresponding to any of the foregoing throughout the world.

“Payment Event of Default or Acceleration Event” means the occurrence of (i) an
Event of Default (as defined in the Credit Agreement) under clauses (a) or
(b) of Article VII of the Credit Agreement or (ii) the termination of the
Commitments and the Loans and other Obligations becoming due and payable
pursuant to Article VII of the Credit Agreement.

“Pledge Subsidiary” shall have the meaning set forth in the Credit Agreement.

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors that constitute Collateral in accordance with Article
II, whether or not physically delivered to the Administrative Agent pursuant to
this Security Agreement.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
or Instruments, and any other rights or claims to receive money which are
General Intangibles or which are otherwise included as Collateral.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Responsible Officer” when used, in respect of any Grantor, means the chief
executive officer, president, chief financial officer, treasurer, other
Financial Officer or general counsel of such Grantor or of the Borrower.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Security” shall have the meaning set forth in Article 8 of the UCC.

“Securities Account” has the meaning set forth in Article 8 of the UCC.

“Securities Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent and each relevant Grantor,
among any Grantor, a securities intermediary holding such Grantor’s investments,
and the Administrative Agent with respect to collection and Control of all
investments held in a Controlled Securities Account maintained by such Grantor
with such securities intermediary.

 

4



--------------------------------------------------------------------------------

“Stock Rights” means any securities, dividends, instruments or other
distributions and any other right or property which any Grantor shall receive or
shall become entitled to receive for any reason whatsoever with respect to, in
substitution for or in exchange for any Equity Interest constituting Collateral,
any right to receive an Equity Interest and any right to receive earnings, in
which any Grantor now has or hereafter acquires any right, issued by an issuer
of such securities.

“Supporting Obligation” shall have the meaning set forth in Article 9 of the
UCC.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all renewals of the foregoing; (c) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (d) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (e) all rights
corresponding to any of the foregoing throughout the world.

“Voting Power” means with respect to any share of Voting Stock, the number of
votes that the holder of such share may cast in an election of members of the
Board of Directors (or analogous governing body) of the issuer of such share.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

GRANT OF SECURITY INTEREST

Each of the Grantors hereby pledges, collaterally assigns and grants to the
Administrative Agent, on behalf of and for the benefit of the Secured Parties, a
security interest in all of such Grantor’s right, title and interest, whether
now owned or hereafter acquired, in and to the Collateral to secure the prompt
and complete payment and performance of the Secured Obligations; provided that,
notwithstanding anything to the contrary contained in this Article II, (i) the
security interest created by this Security Agreement shall not extend to, and
the term “Collateral” shall not include, any Excluded Assets or any Equity
Interest in any Subsidiary that is not a Domestic Subsidiary or a First-Tier
Foreign Subsidiary, (ii) the amount of Equity Interests in any First-Tier
Foreign Subsidiary pledged or required to be pledged to the Administrative Agent
hereunder or under any other Collateral Document shall be automatically limited
to the Voting Stock of such First-Tier Foreign Subsidiary that is also a Pledge
Subsidiary representing not more than 65% (or, in the case of Acterna France
SAS, 14.52%) of the total Voting Power of all outstanding Voting Stock of such
First-Tier Foreign Subsidiary (and the term “Collateral” shall not include any
other Equity Interests of such First-Tier Foreign Subsidiary) and (iii) the
Equity Interests of a Domestic Subsidiary will not be pledged or required to be
pledged to the Administrative Agent hereunder or under any other Collateral
Document unless such Domestic Subsidiary is a Material Domestic Subsidiary (and
the term “Collateral” shall not include the Equity Interests of any Domestic
Subsidiary that is not a Material Domestic Subsidiary). For the avoidance of
doubt, the grant of a security interest herein shall not be deemed to be an
assignment of intellectual property rights owned by the Grantors. In addition,
for the avoidance of doubt, (a) it is understood and agreed that neither the
Borrower nor any Subsidiary will be required to (i) obtain bailee or landlord
waivers in respect of any location where Inventory is stored or (ii) record with
the United States Patent and Trademark Office (or any analogous domestic or
foreign agency or office) any security interest in any Patent or Trademark and
(b) no Equity Interest whatsoever in any Subsidiary may be pledged unless such
Subsidiary is a Domestic Subsidiary or a First-Tier Foreign Subsidiary.

 

5



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of the Initial Grantors represents and warrants to the Administrative Agent
and the Secured Parties, and each Grantor that becomes a party to this Security
Agreement pursuant to the execution of a Security Agreement Supplement in
substantially the form of Annex I represents and warrants (after giving effect
to supplements to each of the Exhibits hereto with respect to such subsequent
Grantor as attached to such Security Agreement Supplement), that:

3.1. Title, Authorization, Validity and Enforceability. Such Grantor has
marketable title to the Collateral owned by it that is material to its business,
except for minor defects in title that do not interfere in any material respect
with such Grantor’s ability to conduct its business as currently conducted or to
utilize such Collateral owned by it for its intended purposes, and has the power
to transfer the Collateral to which it has purported to grant a security
interest hereunder, free and clear of all Liens except for Liens permitted under
Section 6.02 of the Credit Agreement, and has full corporate, limited liability
company or partnership, as applicable, power and authority to grant to the
Administrative Agent the security interest in such Collateral pursuant hereto.
The execution and delivery by such Grantor of this Security Agreement have been
duly authorized by proper corporate, limited liability company, limited
partnership or partnership, as applicable, proceedings, and this Security
Agreement constitutes a legal, valid and binding obligation of such Grantor and
creates a security interest which is enforceable against such Grantor in all
Collateral in accordance with the terms hereof, except as enforceability may be
limited by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization or
similar laws relating to or affecting the enforcement of creditors’ rights
generally, (ii) general equitable principles (whether considered in a proceeding
in equity or at law), and (iii) requirements of reasonableness, good faith and
fair dealing. When financing statements have been properly filed in the
appropriate offices against such Grantor in the locations listed in Exhibit “D”
in accordance with Section 4.1.4 hereof, the Administrative Agent will have a
fully perfected first priority security interest in the Collateral owned by such
Grantor in which a security interest may be perfected by filing of a financing
statement under the UCC, subject only to Liens permitted under Section 6.02 of
the Credit Agreement.

3.2. Conflicting Laws and Contracts. Neither the execution and delivery by such
Grantor of this Security Agreement, the creation and perfection of the security
interest in the Collateral granted hereunder, nor compliance with the terms and
provisions hereof will violate (i) any applicable law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on such Grantor, or
(ii) such Grantor’s charter, articles or certificate of incorporation,
partnership agreement or by-laws (or similar constitutive documents), or
(iii) the provisions of any material indenture, material instrument or material
agreement to which such Grantor is a party or is subject, or conflict with or
constitute a default thereunder, or result in or require the creation or
imposition of any Lien in, of, or on the property of such Grantor pursuant to
the terms of any such indenture, instrument or agreement (other than any Lien of
the Administrative Agent on behalf of the Secured Parties and other Liens
permitted under Section 6.02 of the Credit Agreement).

3.3. Principal Location. Such Grantor’s principal place of business (if it has
only one) and its chief executive office (if different than its principal place
of business) are disclosed in Exhibit “A”; such Grantor has no other principal
place of business or chief executive office except those set forth in Exhibit
“A”.

3.4. Property Locations. The Inventory and Equipment of each Grantor , and the
location of such Inventory and Equipment, is properly recorded on the internal
books and records of the Borrower.

 

6



--------------------------------------------------------------------------------

3.5. No Other Names; Etc.. Within the five-year period ending as of the date
such Person becomes a Grantor hereunder, such Grantor has not conducted business
under any name, changed its jurisdiction of formation, merged with or into or
consolidated with any other Person, except as disclosed in Exhibit “A”. The name
in which such Grantor has executed this Security Agreement is the exact name as
it appears in such Grantor’s organizational documents, as amended, as filed with
such Grantor’s jurisdiction of organization as of the date such Person becomes a
Grantor hereunder.

3.6. No Default. No Default (as defined herein) has occurred and is continuing.

3.7. Accounts and Chattel Paper. To such Grantor’s knowledge, except as
disclosed to the Administrative Agent, the names of the obligors, amounts owing,
due dates and other information with respect to the Accounts and Chattel Paper
owned by such Grantor are correctly stated in all material respects in all
records of such Grantor relating thereto and in all invoices and reports with
respect thereto furnished to the Administrative Agent by such Grantor from time
to time.

3.8. Filing Requirements. None of the Collateral owned by such Grantor is of a
type for which security interests or liens may be perfected by filing under any
federal statute except for Patents, Trademarks and Copyrights held by such
Grantor and, in the case of Material Registered Copyrights, described in Exhibit
“B”.

3.9. No Financing Statements, Security Agreements. No financing statement or
security agreement describing all or any portion of the Collateral which has not
lapsed or been terminated naming such Grantor as debtor has been filed or is of
record in any jurisdiction except financing statements (i) naming the
Administrative Agent on behalf of the Secured Parties as the secured party and
(ii) in respect of Liens permitted by Section 6.02 of the Credit Agreement;
provided, that nothing herein shall be deemed to constitute an agreement to
subordinate any of the Liens of the Administrative Agent under the Loan
Documents to any Liens otherwise permitted under Section 6.02 of the Credit
Agreement.

3.10. Federal Employer Identification Number; State Organization Number;
Jurisdiction of Organization. Such Grantor’s federal employer identification
number is, and if such Grantor is a registered organization, such Grantor’s
State of organization, type of organization and State of organization
identification number are, listed in Exhibit “F”.

3.11. Pledged Securities and Other Investment Property. Exhibit “C” sets forth a
complete and accurate list of the Instruments, Securities and other Investment
Property constituting Pledged Collateral and delivered to the Administrative
Agent; provided that, for the avoidance of doubt, with respect to the Equity
Interests of the Subsidiaries, only the Pledged Collateral in the form of Equity
Interests in Subsidiaries that constitute Collateral in accordance with Article
II hereof will be delivered to the Administrative Agent and no Equity Interests
in any other Persons shall be so delivered; provided further that the Equity
Interests of the First-Tier Foreign Subsidiaries required to be delivered
hereunder may be delivered after the Closing Date in accordance with
Section 5.09 of the Credit Agreement. Each Grantor is the direct and beneficial
owner of each Instrument, Security and other type of Investment Property listed
in Exhibit “C” as being owned by it, free and clear of any Liens, except for the
security interest granted to the Administrative Agent for the benefit of the
Secured Parties hereunder or as permitted by Section 6.02 of the Credit
Agreement. Each Grantor further represents and warrants that (i) all Pledged
Collateral owned by it constituting an Equity Interest has been (to the extent
such concepts are relevant with respect to such Pledged Collateral) duly
authorized and validly issued, are fully paid and non-assessable and constitute
the percentage of the issued and outstanding shares of stock (or other Equity
Interests) of the respective issuers thereof indicated in Exhibit “C” hereto,
(ii) with respect to any certificates to be delivered to the Administrative
Agent pursuant to this Section 3.11 representing an Equity Interest, either such
certificates are Securities as defined in Article 8 of the UCC of the applicable

 

7



--------------------------------------------------------------------------------

jurisdiction as a result of actions by the issuer or otherwise, or, if such
certificates are not Securities, such Grantor has so informed the Administrative
Agent so that the Administrative Agent may take steps to perfect its security
interest therein as a General Intangible and (iii) to the extent such Pledged
Collateral is held by a securities intermediary in a Controlled Securities
Account, such account shall be covered by a Securities Account Control Agreement
to the extent required by Section 5.09(c) of the Credit Agreement.

3.12. Intellectual Property.

3.12.1 Exhibit “B” contains a complete and accurate listing as of the Effective
Date of all Material Registered Copyrights of each of the Grantors. All of the
U.S. registrations, applications for registration or applications for issuance
of the Material Registered Copyrights are valid and subsisting, in good standing
and are recorded or in the process of being recorded in the name of the
applicable Grantor.

3.12.2 To the knowledge of each Grantor, such Grantor has taken or caused to be
taken reasonable steps so that none of its Intellectual Property, the value of
which to the Grantors are contingent upon maintenance of the confidentiality
thereof, have been disclosed by such Grantor to any Person other than employees,
contractors, customers, representatives and agents of the Grantors who are
parties to customary confidentiality and nondisclosure agreements with the
Grantors, except as could not be reasonably expected to result in a Material
Adverse Effect.

3.13. Controlled Deposit Accounts and Controlled Securities Accounts. All of
such Grantor’s Controlled Deposit Accounts and Controlled Securities Accounts
are listed on Exhibit “G”.

ARTICLE IV

COVENANTS

From the date of this Security Agreement and thereafter until this Security
Agreement is terminated, each of the Initial Grantors agrees, and from and after
the effective date of any Security Agreement Supplement applicable to any
Grantor (and after giving effect to supplements to each of the Exhibits hereto
with respect to such subsequent Grantor as attached to such Security Agreement
Supplement) and thereafter until this Security Agreement is terminated each such
subsequent Grantor agrees:

4.1. General.

4.1.1 Inspection. Each Grantor will permit the Administrative Agent or any
Secured Party, by its representatives and agents to inspect the Collateral in
the manner set forth in Section 5.06 of the Credit Agreement as if it was a
party thereto.

4.1.2 Taxes. Such Grantor will comply with Section 5.04 of the Credit Agreement
as if it was a party thereto.

4.1.3 Records and Reports; Notification of Default. Each Grantor will comply
with Section 5.06 of the Credit Agreement as if it was a party thereto.

4.1.4 Financing Statements and Other Actions; Defense of Title. Each Grantor
hereby authorizes the Administrative Agent to file, and if requested will
execute and deliver to the Administrative Agent, all financing statements
describing the Collateral owned by such Grantor and other documents and take
such other actions as may from time to time reasonably be

 

8



--------------------------------------------------------------------------------

requested by the Administrative Agent in order to maintain a first priority,
perfected security interest in and, if applicable, Control of, the Collateral
owned by such Grantor, subject to Liens permitted under Section 6.02 of the
Credit Agreement, provided that nothing herein shall be deemed to constitute an
agreement to subordinate any of the Liens of the Administrative Agent under the
Loan Documents to any Liens otherwise permitted under Section 6.02 of the Credit
Agreement. Such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as the
Administrative Agent may determine, in its reasonable discretion, is necessary,
advisable or prudent to ensure that the perfection of the security interest in
the Collateral granted to the Administrative Agent herein, including, without
limitation, describing such property as “all assets of the debtor whether now
owned or hereafter acquired and wheresoever located, including all accessions
thereto and proceeds thereof.” Each Grantor will take any and all actions
necessary to defend title to the Collateral owned by such Grantor against all
persons and to defend the security interest of the Administrative Agent in such
Collateral and the priority thereof against any Lien not expressly permitted
hereunder or under any Loan Document; provided that it is understood and agreed
that no Grantor will be required to obtain bailee or landlord waivers in respect
of any location where Inventory is stored.

4.1.5 Disposition of Collateral. No Grantor will sell, lease or otherwise
dispose of the Collateral owned by such Grantor except dispositions specifically
permitted pursuant to Section 6.03 of the Credit Agreement.

4.1.6 Liens. No Grantor will create, incur, or suffer to exist any Lien on the
Collateral owned by such Grantor except Liens permitted pursuant to Section 6.02
of the Credit Agreement, provided, that nothing herein shall be deemed to
constitute an agreement to subordinate any of the Liens of the Administrative
Agent under the Loan Documents to any Liens otherwise permitted under
Section 6.02 of the Credit Agreement.

4.1.7 Change in Corporate Existence, Type or Jurisdiction of Organization,
Location, Name. Each Grantor will:

 

  (i) preserve its existence and corporate structure as in effect on the
Effective Date (except to the extent otherwise permitted under the Credit
Agreement);

 

  (ii) not change its name or jurisdiction of organization or organizational
form (including by way of merger into an entity that is not a Grantor);

 

  (iii) not maintain its principal place of business (if it has only one) or its
chief executive office (if different than its principal place of business) at a
location other than a location specified in Exhibit “A”;

 

  (iv) not (i) change its name or taxpayer identification number or (ii) change
its mailing address, and

 

  (v) will continue to properly record the Inventory and Equipment on the
Company’s internal books and records,

unless, in the case of clauses (i) through (iv), such Grantor shall have given
the Administrative Agent not less than fifteen (15) days’ prior written notice
of such event or occurrence and, to the extent reasonably requested by the
Administrative Agent, shall have taken steps as are necessary or advisable to
properly maintain the validity, perfection and priority of the Administrative
Agent’s security interest in the Collateral owned by such Grantor.

 

9



--------------------------------------------------------------------------------

4.1.8 Other Financing Statements. No Grantor will suffer to exist or authorize
the filing of any financing statement naming it as debtor covering all or any
portion of the Collateral owned by such Grantor, except any financing statement
authorized under Section 4.1.4 or any financing statement evidencing such Liens
as are permitted under Section 6.02 of the Credit Agreement (including, without
limitation, a financing statement of a third party financing source in
connection with the sale or discount of accounts receivable permitted by
Section 6.03(a)(v)(F) of the Credit Agreement). Each Grantor acknowledges that
it is not authorized to file any financing statement or amendment or termination
statement with respect to any financing statement filed in connection herewith
without the prior written consent of the Administrative Agent (such consent not
to be unreasonably withheld), subject to such Grantor’s rights under
Section 9-509(d)(2) of the UCC.

4.2. Receivables.

4.2.1 Certain Agreements on Receivables. During the occurrence and continuation
of a Default, no Grantor will make or agree to make any discount, credit, rebate
or other reduction in the original amount owing on a Receivable or accept in
satisfaction of a Receivable less than the original amount thereof; provided
that prior to the occurrence and continuation of a Default, such Grantor may
reduce the amount of Accounts arising from the sale of Inventory or the
rendering of services in accordance with its present policies and in the
ordinary course of business and as otherwise permitted under the Credit
Agreement.

4.2.2 Electronic Chattel Paper. Each Grantor shall take all steps necessary to
grant the Administrative Agent Control of all electronic chattel paper in
accordance with the UCC and all “transferable records” as defined in each of the
Uniform Electronic Transactions Act and the Electronic Signatures in Global and
National Commerce Act.

4.3. Maintenance of Goods. Each Grantor shall comply with Section 5.05 of the
Credit Agreement as if it were a party thereto.

4.4. Instruments, Securities, Chattel Paper, Documents and Pledged Deposits.
Each Grantor will (i) deliver to the Administrative Agent immediately upon
execution of this Security Agreement the originals of all Chattel Paper,
Securities (to the extent certificated) and Instruments constituting Collateral
(if any then exist), (ii) hold in trust for the Administrative Agent upon
receipt and immediately thereafter deliver to the Administrative Agent any
Chattel Paper, Securities and Instruments constituting Collateral, (iii) upon
the Administrative Agent’s request, after the occurrence and during the
continuance of a Default, deliver to the Administrative Agent (and thereafter
hold in trust for the Administrative Agent upon receipt and immediately deliver
to the Administrative Agent) any Document evidencing or constituting Collateral
in an amount greater than $1,000,000, and (iv) upon the Administrative Agent’s
request, deliver to the Administrative Agent a duly executed amendment to this
Security Agreement, in the form of Exhibit “H” hereto (the “Amendment”),
pursuant to which such Grantor will pledge such additional Collateral. Such
Grantor hereby authorizes the Administrative Agent to attach each Amendment to
this Security Agreement and agrees that all additional Collateral owned by it
set forth in such Amendments shall be considered to be part of the Collateral;
provided that, for the avoidance of doubt, with respect to any delivery of
Equity Interests of the Subsidiaries required under this Section 4.4, only the
Equity Interests of Subsidiaries that constitute Collateral in accordance with
Article II hereof will be delivered to the Administrative Agent; provided
further that the Equity Interests of the First-Tier Foreign Subsidiaries
required to be delivered hereunder may be delivered after the Closing Date in
accordance with Section 5.09 of the Credit Agreement.

 

10



--------------------------------------------------------------------------------

4.5. Uncertificated Securities and Certain Other Investment Property. Each
Grantor will permit the Administrative Agent from time to time to cause
Subsidiaries of such Grantor that are issuers (and, if held with a securities
intermediary, such securities intermediary) of uncertificated securities or
other types of Investment Property not represented by certificates which are
Collateral owned by such Grantor to mark their books and records with the
numbers and face amounts of all such uncertificated securities or other types of
Investment Property not represented by certificates and all rollovers and
replacements therefor to reflect the Lien of the Administrative Agent granted
pursuant to this Security Agreement.

4.6. Stock and Other Ownership Interests.

4.6.1 Reserved.

4.6.2 Issuance of Additional Securities. Except as permitted in the Credit
Agreement, no Grantor will permit or suffer any Subsidiary of such Grantor (the
corporate securities or other ownership interests in which Subsidiary constitute
Collateral) to issue any securities or other ownership interests, any right to
receive the same or any right to receive earnings, except to such Grantor.

4.6.3 Registration of Pledged Securities and other Investment Property. Each
Grantor will permit any registrable Collateral owned by such Grantor to be
registered in the name of the Administrative Agent or its nominee at any time at
the option of the Required Lenders following the occurrence and during the
continuance of a Default and without any further consent of such Grantor.

4.6.4 Exercise of Rights in Pledged Securities and other Investment Property.
Each Grantor will permit the Administrative Agent or its nominee at any time
after the occurrence and during the continuance of a Payment Event of Default or
Acceleration Event, without notice, to exercise or refrain from exercising any
and all voting and other consensual rights pertaining to the Collateral owned by
such Grantor or any part thereof, and to receive all dividends and interest in
respect of such Collateral.

4.7. Controlled Deposit Accounts and Controlled Securities Accounts. Each
Grantor will upon the Administrative Agent’s request, use commercially
reasonable efforts to cause each bank or other financial institution in which it
maintains a Controlled Deposit Account or Controlled Securities Account to enter
into a control agreement with the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent in order to give the
Administrative Agent Control of the Controlled Deposit Account or Controlled
Securities Account. The Administrative Agent agrees that it will not give any
notice of sole control under any Deposit Account Control Agreement or Securities
Account Control Agreement unless and until a Default has occurred and is
continuing. If exclusive dominion and control of any Controlled Deposit Account
or Controlled Securities Account or dominion and control of any other deposit or
investment has been obtained by the Administrative Agent and no Default
continues to exist, the Administrative Agent will send notice to the bank or
financial institution at which such Controlled Deposit Account or Controlled
Securities Account or other deposit or investment is maintained to (a) terminate
the Administrative Agent’s exclusive dominion and control of such Controlled
Deposit Account or Controlled Securities Account or other deposit or investment
and (b) reinstate Grantor’s access to such Controlled Deposit Account or
Controlled Securities Account or other deposit or investment. In the case of
deposits and investments maintained with Lenders, the terms of such letter shall
be subject to the provisions of the Credit Agreement regarding setoffs. The
provisions of this Section 4.7 shall not apply to (a) Deposit Accounts which are
not Controlled Deposit Accounts and (b) Securities Accounts which are not
Controlled Securities Accounts.

 

11



--------------------------------------------------------------------------------

4.8. Letter-of-Credit Rights. Each Grantor will, upon the Administrative Agent’s
request, use commercially reasonable efforts to cause each issuer of a letter of
credit (in respect of which such Grantor is the beneficiary) with a face value
in excess of $10,000,000 to consent to the assignment of proceeds of such letter
of credit in order to give the Administrative Agent Control of the Letter of
Credit Rights to such letter of credit.

4.9. Federal, State or Municipal Claims. Each Grantor will notify the
Administrative Agent of any Collateral owned by such Grantor which constitutes a
claim in an amount greater than $10,000,000 against the United States government
or any state or local government or any instrumentality or agency thereof, the
assignment of which claim is restricted by federal, state or municipal law.
Furthermore, each Grantor will execute and deliver to the Administrative Agent
such documents, agreements and instruments, and will take such further actions
(including, without limitation, the taking of necessary actions under the
Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.
and 41 U.S.C. § 15 et seq.)), which the Administrative Agent may, from time to
time, reasonably request, to ensure perfection and priority of the Liens
hereunder in respect of Accounts and General Intangibles owing by any government
or instrumentality or agency thereof, all at the expense of the Borrower.
Notwithstanding anything to the contrary in this Section 4.9, no Grantor will be
required to provide any notice or take any action hereunder if and to the extent
prohibited by any federal, state or municipal law.

4.10. No Interference. Each Grantor agrees that it will not interfere with any
right, power and remedy of the Administrative Agent provided for in this
Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Administrative Agent of any one or more of such rights, powers or remedies.

4.11. Insurance. In the event any material Collateral is located in any area
that has been designated by the Federal Emergency Management Agency as a
“Special Flood Hazard Area”, each Grantor shall purchase and maintain flood
insurance on such Collateral (including any personal property which is located
on any real property leased by such Grantor within a “Special Flood Hazard
Area”). The amount of flood insurance required by this Section shall be in an
amount equal to the lesser of the total Commitment or the total replacement cost
value of the improvements.

4.12. Intellectual Property. No Grantor has any registered interest in, or title
to, any Material Registered Copyright except as set forth in Exhibit “B”. If,
after the date hereof, any Grantor obtains rights to, or applies for or seeks
registration of, any new Material Registered Copyright, then such Grantor shall
give the Administrative Agent notice thereof, as part of each compliance
certificate provided to the Administrative Agent pursuant to the Credit
Agreement. Each Grantor agrees promptly upon request by the Administrative Agent
to execute and deliver to the Administrative Agent any supplement to this
Security Agreement or any other document reasonably requested by the
Administrative Agent to evidence such security interest in such Material
Registered Copyright in a form appropriate for recording in the United States
Copyright Office.

4.13. Commercial Tort Claims. If, after the date hereof, any Grantor identifies
the existence of a Commercial Tort Claim belonging to such Grantor in an amount
greater than $10,000,000 that has arisen in the course of such Grantor’s
business in addition to the Commercial Tort Claims described in Exhibit “E”,
which are all of such Grantor’s Commercial Tort Claims as of the Effective Date,
then such Grantor shall give the Administrative Agent prompt notice thereof, but
in any event not less frequently than quarterly. Each Grantor agrees promptly
upon request by the Administrative Agent to execute and deliver to the
Administrative Agent any supplement to this Security Agreement or any other
document reasonably requested by the Administrative Agent to evidence the grant
of a security interest therein in favor of the Administrative Agent.

 

12



--------------------------------------------------------------------------------

4.14. Updating of Exhibits to Security Agreement. The Borrower will provide to
the Administrative Agent, concurrently with the delivery of the certificate of a
Financial Officer of the Borrower as required by Section 5.01(c) of the Credit
Agreement, updated versions of the Exhibits to this Security Agreement (provided
that if there have been no changes to any such Exhibits since the previous
updating thereof required hereby, the Borrower shall indicate that there has
been “no change” to the applicable Exhibit(s)).

ARTICLE V

DEFAULT

5.1. The occurrence of any one or more of the following events shall constitute
a Default:

5.1.1 Any representation or warranty made by or on behalf of any Grantor under
or in connection with this Security Agreement shall be materially false as of
the date on which made.

5.1.2 The occurrence of any “Event of Default” under, and as defined in, the
Credit Agreement.

5.2. Remedies.

5.2.1 If any Default has occurred and is continuing then, the Administrative
Agent may, and at the direction of the Required Lenders shall, exercise any or
all of the following rights and remedies (provided that the Administrative Agent
shall endeavor, to the extent commercially reasonable, to notify the Borrower
prior to the exercise of the initial remedy, provided further that any failure
by the Administrative Agent to deliver any such notice shall not be deemed to be
a breach by the Administrative Agent of this Security Agreement or give rise to
any liability or otherwise affect the Administrative Agent’s rights and remedies
hereunder in any manner):

 

  (i) Those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document, provided that this clause (i) shall not
be understood to limit any rights or remedies available to the Administrative
Agent and the Secured Parties prior to a Default.

 

  (ii) Those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement.

 

  (iii) Give notice of sole control or any other instruction under any Deposit
Account Control Agreement or Securities Account Control Agreement and take any
action therein with respect to such Collateral, provided, however, if no Default
shall continue to exist, the Administrative Agent shall promptly notify the
bank, financial institution or securities or commodities intermediary that
Grantor’s access to the Controlled Deposit Account or Controlled Securities
Account shall be reinstated.

 

13



--------------------------------------------------------------------------------

  (iv) Only to the extent a Payment Event of Default or Acceleration Event has
occurred and is continuing, without notice (except as specifically provided in
Section 8.1 hereof or elsewhere herein, demand or advertisement of any kind to
any Grantor or any other Person) enter the premises of any Grantor where any
Collateral is located (through self-help and without judicial process) to
collect, receive, assemble, process, appropriate, sell, lease, assign, grant an
option or options to purchase or otherwise dispose of, deliver, or realize upon,
the Collateral or any part thereof in one or more parcels at public or private
sale or sales (which sales may be adjourned or continued from time to time with
or without notice and may take place at any Grantor’s premises of elsewhere),
for cash, on credit or for future delivery without assumption of any credit
risk, and upon such other terms as the Administrative Agent may deem
commercially reasonable.

 

  (v) Only to the extent a Payment Event of Default or Acceleration Event has
occurred and is continuing, concurrently with written notice to the applicable
Grantor, transfer and register in its name or in the name of its nominee the
whole or any part of the Pledged Collateral, to exchange certificates or
instruments representing or evidencing Pledged Collateral for certificates or
instruments of smaller or larger denominations, to exercise the voting and all
other rights as a holder with respect thereto, to collect and receive all cash
dividends, interest, principal and other distributions made thereon and to
otherwise act with respect to the Pledged Collateral as though the
Administrative Agent was the outright owner thereof.

5.2.2 The Administrative Agent, on behalf of the Secured Parties, may comply
with any applicable state or federal law requirements in connection with a
disposition of the Collateral, and such compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

5.2.3 The Administrative Agent shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of the Administrative Agent and the other Secured
Parties, the whole or any part of the Collateral so sold, free of any right of
equity redemption, which equity redemption the Grantor hereby expressly
releases.

5.2.4 Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent. The Administrative Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of the Administrative Agent and other Secured Parties), with respect to
such appointment without prior notice or hearing as to such appointment.

5.2.5 Reserved.

5.2.6 Notwithstanding the foregoing, neither the Administrative Agent nor any
other Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of their rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of their rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.

 

14



--------------------------------------------------------------------------------

5.2.7 Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof in accordance with Section 5.2.1
above. Each Grantor also acknowledges that any private sale may result in prices
and other terms less favorable to the seller than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall not be deemed to have been made in a commercially unreasonable manner
solely by virtue of such sale being private. The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Collateral for the
period of time necessary to permit any Grantor or the issuer of the Pledged
Collateral to register such securities for public sale under the Securities Act
of 1933, as amended, or under applicable state securities laws, even if the
applicable Grantor and the issuer would agree to do so.

5.3. Grantors’ Obligations Upon Default. Upon the request of the Administrative
Agent after the occurrence and during the continuance of a Payment Event of
Default or Acceleration Event, each Grantor will:

5.3.1 Assembly of Collateral. Assemble and make available to the Administrative
Agent the Collateral and all books and records relating thereto at any place or
places reasonably specified by the Administrative Agent.

5.3.2 Secured Party Access. Permit the Administrative Agent, by the
Administrative Agent’s representatives and agents, to enter, occupy and use any
premises where all or any part of the Collateral, or the books and records
relating thereto, or both, are located, to take possession of all or any part of
the Collateral, or the books and records relating thereto, or both, to remove
all or any part of the Collateral, or the books and records relating thereto, or
both, and to conduct sales of the Collateral, without any obligation to pay the
Grantor for such use and occupancy.

5.3.3 Prepare and file, or cause an issuer of Pledged Collateral to prepare and
file, with the Securities and Exchange Commission or any other applicable
government agency, registration statements, a prospectus and such other
documentation in connection with the Pledged Collateral as the Administrative
Agent may reasonably request, all in form and substance satisfactory to the
Administrative Agent, and furnish to the Administrative Agent, or cause an
issuer of Pledged Collateral to furnish to the Administrative Agent, any
information regarding the Pledged Collateral in such reasonable detail as the
Administrative Agent may specify.

5.3.4 Take, or cause an issuer of Pledged Collateral to take, any and all
actions necessary to register or qualify the Pledged Collateral to enable the
Administrative Agent to consummate a public sale or other disposition of the
Pledged Collateral.

5.4. License. The Administrative Agent is hereby granted a limited license or
other limited right to use, following the occurrence and during the continuance
of a Payment Event of Default or Acceleration Event, without charge, each
Grantor’s labels, patents, copyrights, rights of use of any name, trade secrets,
trade names, trademarks, service marks, customer lists and advertising matter,
or any property of a similar nature, as it pertains to the Collateral, solely
for the purposes of completing production of, advertising for sale, and selling
any Collateral. In addition, each Grantor hereby irrevocably (until the Credit
Agreement has terminated pursuant to its express terms) agrees that the
Administrative Agent may, following the occurrence and during the continuance of
a Payment Event of Default or Acceleration Event, sell any of such Grantor’s
Inventory directly to any person, including without limitation persons who have
previously purchased such Grantor’s Inventory from such Grantor and in
connection with any such sale or other enforcement of the Administrative Agent’s
rights under this Security Agreement, may sell Inventory which bears any
trademark owned by or licensed to such Grantor and any Inventory that is covered
by any copyright owned by or licensed to such Grantor and the Administrative
Agent may (but shall have no obligation to) finish any work in process and affix
any trademark owned by or licensed to such Grantor and sell such Inventory as
provided herein.

 

15



--------------------------------------------------------------------------------

ARTICLE VI

WAIVERS, AMENDMENTS AND REMEDIES

No delay or omission of the Administrative Agent or any Secured Party to
exercise any right or remedy granted under this Security Agreement shall impair
such right or remedy or be construed to be a waiver of any Default or an
acquiescence therein, and any single or partial exercise of any such right or
remedy shall not preclude any other or further exercise thereof or the exercise
of any other right or remedy. No waiver, amendment or other variation of the
terms, conditions or provisions of this Security Agreement whatsoever shall be
valid unless in writing signed by the Administrative Agent and each Grantor, and
then only to the extent in such writing specifically set forth, provided that
the addition of any Domestic Subsidiary as a Grantor hereunder by execution of a
Security Agreement Supplement in the form of Annex I (with such modifications as
shall be acceptable to the Administrative Agent) shall not require receipt of
any consent from or execution of any documentation by any other Grantor party
hereto. All rights and remedies contained in this Security Agreement or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent and the Secured Parties until the Secured Obligations have been paid in
full or, in the case of Letters of Credit, cash collateralized on terms
reasonably satisfactory to the Administrative Agent.

ARTICLE VII

PROCEEDS; COLLECTION OF RECEIVABLES

7.1. Lockboxes. Upon request of the Administrative Agent after the occurrence
and during the continuance of a Payment Event of Default or Acceleration Event,
each Grantor shall execute and deliver to the Administrative Agent irrevocable
lockbox agreements in the form provided by or otherwise acceptable to the
Administrative Agent, which agreements shall be accompanied by an acknowledgment
by the bank where the lockbox is located of the Lien of the Administrative Agent
granted hereunder and of irrevocable instructions to wire all amounts collected
therein to a special collateral account at the Administrative Agent.

7.2. Collection of Receivables. The Administrative Agent may at any time after
the occurrence of a Payment Event of Default or Acceleration Event, by giving
each Grantor written notice, elect to require that the Receivables be paid
directly to the Administrative Agent for the benefit of the Secured Parties. In
such event, each Grantor shall, and shall permit the Administrative Agent to,
promptly notify the account debtors or obligors under the Receivables owned by
such Grantor of the Administrative Agent’s interest therein and direct such
account debtors or obligors to make payment of all amounts then or thereafter
due under such Receivables directly to the Administrative Agent. Upon receipt of
any such notice from the Administrative Agent, each Grantor shall thereafter
hold in trust for the Administrative Agent, on behalf of the Secured Parties,
all amounts and proceeds received by it with respect to the Receivables and
Other Collateral and immediately and at all times thereafter deliver to the
Administrative Agent all such amounts and proceeds in the same form as so
received, whether by cash, check, draft or otherwise, with any necessary
endorsements. The Administrative Agent shall hold and apply funds so received as
provided by the terms of Sections 7.3 and 7.4 hereof.

 

16



--------------------------------------------------------------------------------

7.3. Special Collateral Account. Following the occurrence and during the
continuance of a Payment Event of Default or Acceleration Event, the
Administrative Agent may require all cash proceeds of the Collateral to be
deposited in a special non-interest bearing cash collateral account with the
Administrative Agent and held there as security for the Secured Obligations. No
Grantor shall have any control whatsoever over such cash collateral account. If
no Default has occurred or is continuing, the Administrative Agent shall from
time to time deposit the collected balances in such cash collateral account into
the applicable Grantor’s general operating account with the Administrative
Agent. If any Payment Event of Default or Acceleration Event has occurred and is
continuing, the Administrative Agent may (and shall, at the direction of the
Required Lenders), from time to time, apply the collected balances in such cash
collateral account to the payment of the Secured Obligations whether or not the
Secured Obligations shall then be due.

7.4. Application of Proceeds. The proceeds of the Collateral received by the
Administrative Agent pursuant to the provisions of this Security Agreement shall
be applied by the Administrative Agent to payment of the Secured Obligations as
provided under Section 2.18 of the Credit Agreement.

ARTICLE VIII

GENERAL PROVISIONS

8.1. Notice of Disposition of Collateral; Condition of Collateral. Each Grantor
hereby waives notice of the time and place of any public sale or the time after
which any private sale or other disposition of all or any part of the Collateral
may be made. To the extent such notice may not be waived under applicable law,
any notice made shall be deemed reasonable if sent to the Borrower, addressed as
set forth in Article IX, at least ten (10) days prior to (i) the date of any
such public sale or (ii) the time after which any such private sale or other
disposition may be made. The Administrative Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Administrative Agent or any other Secured Party arising out
of the repossession, retention or sale of the Collateral, except such as arise
solely out of the gross negligence or willful misconduct of the Administrative
Agent or such other Secured Party as finally determined by a court of competent
jurisdiction. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against the Administrative Agent or any other Secured Party, any
valuation, stay, appraisal, extension, moratorium, redemption or similar laws
and any and all rights or defenses it may have as a surety now or hereafter
existing (other than the defense that the Secured Obligations shall have been
fully and finally paid in cash and performed in full) which, but for this
provision, might be applicable to the sale of any Collateral made under the
judgment, order or decree of any court, or privately under the power of sale
conferred by this Security Agreement, or otherwise. Except as otherwise
specifically provided herein or in any other Loan Document, each Grantor hereby
waives presentment, demand, protest or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Security
Agreement or any Collateral.

8.2. Limitation on Administrative Agent’s and other Secured Parties’ Duty with
Respect to the Collateral. The Administrative Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. The Administrative Agent
and each other Secured Party shall use reasonable care with respect to the
Collateral in its possession or under its control. Neither the Administrative
Agent nor any other Secured Party shall have any other duty as to any Collateral
in its possession or control or in the possession or control of any agent or
nominee of the Administrative Agent or such other Secured Party, or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto. To the extent that applicable law imposes duties on
the Administrative Agent to exercise remedies in a commercially reasonable
manner, each Grantor acknowledges and agrees that it is commercially reasonable
for the Administrative Agent (i) to fail to incur expenses deemed significant by
the Administrative Agent to prepare Collateral for disposition or otherwise to
transform raw material or

 

17



--------------------------------------------------------------------------------

work in process into finished goods or other finished products for disposition,
(ii) to fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against account debtors or other Persons obligated on Collateral or to
remove Liens on or any adverse claims against Collateral, (iv) to exercise
collection remedies against account debtors and other Persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other Persons, whether or not in the
same business as such Grantor, for expressions of interest in acquiring all or
any portion of such Collateral, (vii) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
Collateral is of a specialized nature, (viii) to dispose of Collateral by
utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 8.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 8.2. Without limitation upon the foregoing, nothing contained in this
Section 8.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
Section 8.2.

8.3. Compromises and Collection of Collateral. Each Grantor and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if a Payment
Event of Default or Acceleration Event has occurred and is continuing,
compromise with the obligor on any Receivable, accept in full payment of any
Receivable such amount as the Administrative Agent in its reasonable discretion
shall determine or abandon any Receivable, and any such action by the
Administrative Agent shall be commercially reasonable so long as the
Administrative Agent acts in good faith based on information known to it at the
time it takes any such action.

8.4. Secured Party Performance of Grantor’s Obligations. Without having any
obligation to do so, the Administrative Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
such Grantor shall reimburse the Administrative Agent for any reasonable amounts
paid by the Administrative Agent pursuant to this Section 8.4. Each Grantor’s
obligation to reimburse the Administrative Agent pursuant to the preceding
sentence shall be a Secured Obligation payable within fifteen (15) days after
demand.

8.5. Authorization for Secured Party to Take Certain Action. Each Grantor
irrevocably authorizes the Administrative Agent at any time and from time to
time in the reasonable discretion of the Administrative Agent and appoints the
Administrative Agent as its attorney in fact (i) to execute on behalf of such
Grantor as debtor and to file financing statements necessary or desirable in the
Administrative

 

18



--------------------------------------------------------------------------------

Agent’s sole discretion to perfect and to maintain the perfection and priority
of the Administrative Agent’s security interest in the Collateral, (ii) upon and
during the continuance of a Default, to indorse and collect any cash proceeds of
the Collateral, (iii) to file a carbon, photographic or other reproduction of
this Security Agreement or any financing statement with respect to the
Collateral as a financing statement and to file any other financing statement or
amendment of a financing statement (which does not add new collateral or add a
debtor) in such offices as the Administrative Agent in its sole discretion deems
necessary or desirable to perfect and to maintain the perfection and priority of
the Administrative Agent’s security interest in the Collateral, (iv) upon and
during the continuance of a Default, to contact and enter into one or more
agreements with the issuers of uncertificated securities which are Collateral
owned by such Grantor and which are Securities or with financial intermediaries
holding other Investment Property as may be necessary or advisable to give the
Administrative Agent Control over such Securities or other Investment Property,
(v) upon and during the continuance of a Payment Event of Default or
Acceleration Event and subject to the terms of Section 4.1.5 hereof, to enforce
payment of the Instruments, Accounts and Receivables in the name of the
Administrative Agent or such Grantor, (vi) to apply the proceeds of any
Collateral received by the Administrative Agent to the Secured Obligations as
provided in Article VII and (vii) to discharge past due taxes, assessments,
charges, fees or Liens on the Collateral (except for such Liens as are
specifically permitted hereunder or under any other Loan Document), and each
Grantor agrees to reimburse the Administrative Agent within fifteen (15) days
after demand for any reasonable payment made or any reasonable expense incurred
by the Administrative Agent in connection therewith, provided that this
authorization shall not relieve any Grantor of any of its obligations under this
Security Agreement or under the Credit Agreement.

8.6. Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1.5, 4.1.6,
4.4, 5.3, or 8.8 or in Article VII hereof will cause irreparable injury to the
Administrative Agent and the Secured Parties, that the Administrative Agent and
Secured Parties have no adequate remedy at law in respect of such breaches and
therefore agrees, without limiting the right of the Administrative Agent or the
Secured Parties to seek and obtain specific performance of other obligations of
the Grantors contained in this Security Agreement, that the covenants of the
Grantors contained in the Sections referred to in this Section 8.6 shall be
specifically enforceable against the Grantors.

8.7. Use and Possession of Certain Premises. Upon the occurrence and during the
continuance of a Payment Event of Default or Acceleration Event, the
Administrative Agent shall be entitled to occupy and use any premises owned or
leased by the Grantors where any of the Collateral or any records relating to
the Collateral are located until the Secured Obligations are paid or the
Collateral is removed therefrom, whichever first occurs, without any obligation
to pay any Grantor for such use and occupancy.

8.8. Reserved.

8.9. Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

 

19



--------------------------------------------------------------------------------

8.10. Benefit of Agreement. The terms and provisions of this Security Agreement
shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the Secured Parties and their respective successors and
assigns (including all persons who become bound as a debtor to this Security
Agreement), except that the Grantors shall not have the right to assign their
rights or delegate their obligations under this Security Agreement or any
interest herein, without the prior written consent of the Administrative Agent.
No sales of participations, assignments, transfers, or other dispositions of any
agreement governing the Secured Obligations or any portion thereof or interest
therein shall in any manner impair the Lien granted to the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties,
hereunder.

8.11. Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

8.12. Taxes and Expenses. Any taxes (other than Excluded Taxes) payable or ruled
payable by a Federal or State authority in respect of this Security Agreement
shall be paid by the Grantors, together with interest and penalties, if any. The
Grantors shall reimburse the Administrative Agent for any and all reasonable
out-of-pocket expenses (including reasonable attorneys’ fees, but excluding,
time charges of attorneys, paralegals, auditors and accountants who may be
employees of the Administrative Agent) paid or incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
collection and enforcement of this Security Agreement and in the audit,
analysis, administration, collection, preservation or sale of the Collateral
(including the expenses and charges associated with any periodic or special
audit of the Collateral). Any and all costs and expenses incurred by the
Grantors in the performance of actions required pursuant to the terms hereof
shall be borne solely by the Grantors.

8.13. Headings. The title of and section headings in this Security Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Security Agreement.

8.14. Termination; Release. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) any and all commitments to extend credit
under the Loan Documents have terminated, and the Credit Agreement has
terminated pursuant to its express terms and (ii) all of the Secured Obligations
(other than Unliquidated Obligations) have been indefeasibly paid in cash and
performed in full (or with respect to any outstanding Letters of Credit, a cash
deposit or backup Letter of Credit has been delivered to the Administrative
Agent as required by the Credit Agreement). Upon any sale or other disposition
by any Grantor of any Collateral in a transaction permitted under the Credit
Agreement, or upon the effectiveness in accordance with the Credit Agreement of
any written consent to the release of the security interest in any Collateral,
the security interests in such Collateral shall be automatically released
without further action by any party. In connection with any termination or
release pursuant to this Section, the Administrative Agent shall execute and
deliver to any Grantor, at such Grantor’s expense and without recourse to or
warranty by the Administrative Agent, all documents that such Grantor shall
reasonably request to evidence such termination or release, including UCC
termination statements and terminations of Deposit Account Control Agreements
and Securities Account Control Agreements.

8.15. Entire Agreement. This Security Agreement embodies the entire agreement
and understanding between the Grantors and the Administrative Agent relating to
the Collateral and supersedes all prior agreements and understandings among the
Grantors and the Administrative Agent relating to the Collateral.

 

20



--------------------------------------------------------------------------------

8.16. Governing Law; Jurisdiction; Waiver of Jury Trial.

8.16.1 THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

8.16.2 Each Grantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this Security
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each Grantor hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each Grantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Security Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Security Agreement or any other Loan
Document against any Grantor or its properties in the courts of any
jurisdiction.

8.16.3 Each Grantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Security Agreement or any other Loan Document
in any court referred to in Section 8.16.2. Each Grantor hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

8.16.4 Each party to this Security Agreement irrevocably consents to service of
process in the manner provided for notices in Article IX of this Security
Agreement, and each of the Grantors hereby appoints the Borrower as its agent
for service of process. Nothing in this Security Agreement or any other Loan
Document will affect the right of any party to this Security Agreement to serve
process in any other manner permitted by law.

8.16.5 WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH GRANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER GRANTOR HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER GRANTOR WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER GRANTORS HAVE BEEN
INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

8.17. Indemnity. Each Grantor hereby agrees, jointly with the other Grantors and
severally, to indemnify the Administrative Agent and the Secured Parties, and
their respective Related Parties (each such Person being called an
“Indemnitee”), from and against any and all liabilities, damages, penalties,
suits, and reasonable and documented costs and expenses of any kind and nature
(including, without limitation, all expenses of litigation or preparation
therefor whether or not the Administrative Agent or

 

21



--------------------------------------------------------------------------------

any Secured Party is a party thereto) imposed on, incurred by or asserted
against the Administrative Agent or the Secured Parties, or their respective
successors, assigns, agents and employees, in any way relating to or arising out
of this Security Agreement, or the manufacture, purchase, acceptance, rejection,
ownership, delivery, lease, possession, use, operation, condition, sale, return
or other disposition of any Collateral (including, without limitation, latent
and other defects, whether or not discoverable by the Administrative Agent or
the Secured Parties or any Grantor, and any claim for patent, trademark or
copyright infringement); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, damages,
penalties, suits, or related costs and expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(x) the gross negligence, willful misconduct or fraud of such Indemnitee or its
Related Parties or (y) a material breach in bad faith by such Indemnitee or its
Related Parties of their express obligations under the Loan Documents pursuant
to a claim initiated by the Borrower.

8.18. Subordination of Intercompany Indebtedness. Each Grantor agrees that any
and all claims of such Grantor against any other Grantor (each an “Obligor”)
with respect to any “Intercompany Indebtedness” (as hereinafter defined), any
endorser, obligor or any other guarantor of all or any part of the Secured
Obligations, or against any of its properties shall be subordinate and subject
in right of payment to the prior payment, in full and in cash, of all Secured
Obligations, provided that, and not in contravention of the foregoing, so long
as no Payment Event of Default or Acceleration Event has occurred and is
continuing, such Grantor may make loans to and receive payments in the ordinary
course of business with respect to such Intercompany Indebtedness from each such
Obligor to the extent not prohibited by the terms of this Security Agreement and
the other Loan Documents. Notwithstanding any right of any Grantor to ask,
demand, sue for, take or receive any payment from any Obligor, all rights, liens
and security interests of such Grantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Secured Parties and the Administrative Agent
in those assets. No Grantor shall have any right to foreclose upon any such
asset, whether by judicial action or otherwise, unless and until this Security
Agreement has terminated in accordance with Section 8.14. If all or any part of
the assets of any Obligor, or the proceeds thereof, are subject to any
distribution, division or application to the creditors of such Obligor, whether
partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or, to the extent not permitted
by any of the Loan Documents, if the business of any such Obligor is dissolved
or if substantially all of the assets of any such Obligor are sold, then, and in
any such event (such events being herein referred to as an “Insolvency Event”),
any payment or distribution of any kind or character, either in cash, securities
or other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Grantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Secured Obligations, due or to become due, until such Secured
Obligations (other than contingent indemnity obligations) shall have first been
fully paid and satisfied or, in the case of Letters of Credit, cash
collateralized pursuant to terms reasonably acceptable to the Administrative
Agent. Should any payment, distribution, security or instrument or proceeds
thereof be received by the applicable Grantor upon or with respect to the
Intercompany Indebtedness after any Insolvency Event and prior to the
termination of this Security Agreement in accordance with Section 8.14, such
Grantor shall receive and hold the same in trust, as trustee, for the benefit of
the Secured Parties and shall forthwith deliver the same to the Administrative
Agent, for the benefit of the Secured Parties, for application to any of the
Secured Obligations, due or not due, and, until so delivered, the same shall be
held in trust by the Grantor as the property of the Secured Parties. If any such
Grantor fails to make any such endorsement or assignment to the Administrative
Agent, the Administrative Agent or any of its officers or employees is
irrevocably authorized to make the same. Each Grantor agrees that until the
termination of this Security Agreement in accordance with Section 8.14, no
Grantor will assign or transfer to any Person (other than the Administrative
Agent or the Borrower or another Grantor) any claim any such Grantor has or may
have against any Obligor.

 

22



--------------------------------------------------------------------------------

8.19. Severability. Any provision in this Security Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.

8.20. Counterparts. This Security Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Security Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Security Agreement.

ARTICLE IX

NOTICES

9.1. Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent (and deemed received) in the manner and to the
addresses set forth in Section 9.01 of the Credit Agreement. Any notice
delivered to the Borrower shall be deemed to have been delivered to all of the
Grantors.

9.2. Change in Address for Notices. Each of the Grantors, the Administrative
Agent and the Lenders may change the address for service of notice upon it by a
notice in writing to the other parties.

ARTICLE X

THE ADMINISTRATIVE AGENT

JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Secured Parties hereunder pursuant to Article VIII of the Credit Agreement. It
is expressly understood and agreed by the parties to this Security Agreement
that any authority conferred upon the Administrative Agent hereunder is subject
to the terms of the delegation of authority made by the Secured Parties to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII. Any successor Administrative Agent appointed pursuant to Article
VIII of the Credit Agreement shall be entitled to all the rights, interests and
benefits of the Administrative Agent hereunder.

[Signature Pages Follow]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Grantors and the Administrative Agent have
executed this Security Agreement as of the date first above written.

 

JDS UNIPHASE CORPORATION, as a Grantor

 

By: /s/ David Vellequette

Name: David Vellequette

Title: Chief Financial Officer

  

JDSU ACTERNA HOLDINGS LLC, as a Grantor

 

By: /s/ David Vellequette

Name: David Vellequette

Title: Chief Financial Officer

  

ACTERNA LLC, as a Grantor

 

By: /s/ David Vellequette

Name: David Vellequette

Title: Chief Financial Officer

ACTERNA WG INTERNATIONAL HOLDINGS LLC, as a Grantor

 

By: /s/ David Vellequette

Name: David Vellequette

Title: Chief Financial Officer

  

OPTICAL COATING LABORATORY LLC, as a Grantor

 

By: /s/ David Vellequette

Name: David Vellequette

Title: Chief Financial Officer

JDSU OPTICAL CORPORATION, as a Grantor

 

By: /s/ David Vellequette

Name: David Vellequette

Title: Treasurer

  

TTC INTERNATIONAL HOLDINGS, INC., as a Grantor

 

By: /s/ David Vellequette

Name: David Vellequette

Title: Treasurer

Signature Page to Pledge and Security Agreement



--------------------------------------------------------------------------------

Acknowledged and Agreed to:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By: /s/ Gerardo B. Loera

Name: Gerardo B. Loera

Title: Authorized Officer

Signature Page to Pledge and Security Agreement



--------------------------------------------------------------------------------

EXHIBIT “A”

Part A: Each Grantor’s Principal Place of Business/Chief Executive Office:

 

1.      JDS Uniphase Corporation

         430 North McCarthy Boulevard

         Milpitas, California 95035

2.      Acterna LLC

         One Milestone Center Court

         Germantown, MD 20876

3.      JDSU Optical Corporation

         430 North McCarthy Boulevard

         Milpitas, California 95035

4.      JDSU Acterna Holdings LLC

         One Milestone Center Court

         Germantown, MD 20876

5.      Acterna WG International Holdings, LLC

         One Milestone Center Court

         Germantown, Maryland 20876

6.      TTC International Holdings, Inc.

         One Milestone Center Court

         Germantown, Maryland 20876

7.      Optical Coating Laboratory, LLC

         2789 Northpoint Parkway

         Santa Rosa, California 95407



--------------------------------------------------------------------------------

Part B: Each Grantor’s previous names, jurisdiction of formation,

mergers, and consolidations (prior 5 years):

 

1. JDS Uniphase Corporation:

Change in Jurisdiction: None.

Prior Names/Trade Names: JDSU

Mergers/Consolidations: Picolight Incorporated (2007), Agility Communications,
Inc. (2008),

American Bank Note Holographics, Inc. (2011)

Acquired Business Lines: QuantaSol (2011), Agilent Network Solutions Test
Business (2010),

Finisar Network Tools Business (2009), Westover Scientific Fiber Division (2008)

 

2. JDSU Acterna Holdings LLC:

Change in Jurisdiction: None.

Prior Names/Trade Names: Acterna, Inc.; Acterna

Mergers/Consolidations: None.

 

3. Acterna LLC:

Change in Jurisdiction: None.

Prior Names/Trade Names: None.

Mergers/Consolidations: Casabyte, Inc. (2007)

 

4. Acterna WG International Holdings, LLC:

Change in Jurisdiction: None.

Prior Names/Trade Names: None.

Mergers/Consolidations: None.

 

5. Optical Coating Laboratory, LLC:

Change in Jurisdiction: None.

Prior Names/Trade Names: Optical Coating Laboratory, Inc.; OCLI; Flex Products;
Flex

Mergers/Consolidations: None.

 

6. JDSU Optical Corporation:

Change in Jurisdiction: None.

Prior Names/Trade Names: Epion Corporation

Mergers/Consolidations: None.

 

7. TTC International Holdings, Inc:

Change in Jurisdiction: None.

Prior Names/Trade Names: None.

Mergers/Consolidations: None.

In addition to the above, the Grantors own certain subsidiaries as reflected in
the organizational chart disclosed to the Administrative Agent.



--------------------------------------------------------------------------------

EXHIBIT “B”

Material Registered Copyrights

 

Work

  

Registration No.

  

Registration Date

  

Grantor

ISCSI Architecture and Instrumentation    PA 1-232-509    6-1-04    JDS Uniphase
Corporation Serial-ATA (SATA) Protocol    Pending    4-8-09    JDS Uniphase
Corporation Fibre Channel Over Ethernet (FCOE) Protocol    Pending    4-8-09   
JDS Uniphase Corporation

In-Depth ISCSI Networking

& Troubleshooting

   Pending    4-8-09    JDS Uniphase Corporation Serial-Attached SCSI (SAS)
Protocol    TX0007057002    4-8-09    JDS Uniphase Corporation



--------------------------------------------------------------------------------

EXHIBIT “C”

List of Pledged Securities

A. STOCKS:

 

Grantor

  

Issuer

  

Certificate Number

  

Number of
Shares

  

Ownership Percentage


JDS Uniphase Corporation    JDSU Acterna Holdings LLC    1    n/a    100% JDSU
Acterna Holdings LLC    Acterna LLC    1    n/a    100% Acterna LLC    Acterna
WG International Holdings, LLC    1    n/a    100% JDS Uniphase Corporation   
Optical Coating Laboratory, LLC    1    n/a    100% JDS Uniphase Corporation   
JDSU Optical Corporation    1    15,000    100% Acterna LLC    TTC International
Holdings, Inc.    1-A    1,000    100%

B. BONDS:

None.

C. GOVERNMENT SECURITIES:

None.

D. OTHER SECURITIES OR OTHER INVESTMENT PROPERTY:

None.



--------------------------------------------------------------------------------

EXHIBIT “D”

Offices in which Financing Statements have been Filed

 

1. Secretary of State of the State of Delaware.

 

2. Secretary of the Commonwealth of Massachusetts.



--------------------------------------------------------------------------------

EXHIBIT “E”

Commercial Tort Claims

None.



--------------------------------------------------------------------------------

EXHIBIT “F”

Federal Employer Identification Number, State Organization Number, Jurisdiction
of Incorporation

 

Grantor

  

Federal Employer
Identification

Number

  

Type of

Organization

  

State of

Organization or
Incorporation

  

State

Organization

Number

JDS Uniphase Corporation    94-2579683    Corporation    Delaware    2341359
JDSU Acterna Holdings LLC    56-2403607    Limited Liability Company    Delaware
   3715162 Acterna LLC    73-1682809    Limited Liability Company    Delaware   
2896950 Acterna WG International Holdings, LLC    13-3317668    Limited
Liability Company    Delaware    3471684 Optical Coating Laboratory, LLC   
68-0164244    Limited Liability Company    Delaware    2116933 JDSU Optical
Corporation    04-2822376    Corporation    Massachusetts    42822376 TTC
International Holdings, Inc.    04-3441050    Corporation    Delaware    2897791



--------------------------------------------------------------------------------

EXHIBIT “G”

Controlled Deposit Accounts

 

Name of Grantor

   Name of Institution    Account Number

None.

Controlled Securities Accounts

 

Name of Grantor

   Name of Institution   Account Number

JDS Uniphase Corporation

   [***]   [***]    [***]   [***]

[***] A PORTION OF THIS EXHIBIT HAS BEEN OMITTED AND CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.



--------------------------------------------------------------------------------

EXHIBIT “H”

AMENDMENT

This Amendment, dated                     , 20         is delivered pursuant to
Section 4.4 of the Security Agreement referred to below. All defined terms
herein shall have the meanings ascribed thereto or incorporated by reference in
the Security Agreement. The undersigned hereby certifies that the
representations and warranties in Article III of the Security Agreement are and
continue to be true and correct in all material respects (except to the extent
such representation or warranty is qualified by materiality or Material Adverse
Effect, in which case such representation or warranty shall be true and correct
in all respects) as of the date hereof (except if such representation or
warranty relates to an earlier date in which case such representation or
warranty shall be true and correct as of such earlier date). The undersigned
further agrees that this Amendment may be attached to that certain Pledge and
Security Agreement, dated January 20, 2012, between the undersigned, as the
Grantors, and JPMorgan Chase Bank, N.A., as the Administrative Agent, (the
“Security Agreement”) and that the Collateral listed on Schedule I to this
Amendment shall be and become a part of the Collateral referred to in said
Security Agreement and shall secure all Secured Obligations referred to in said
Security Agreement.

By:                                                             
                        

Name:

Title:



--------------------------------------------------------------------------------

SCHEDULE I TO AMENDMENT

STOCKS

 

Name of Grantor

  

Issuer

  

Certificate Number(s)

  

Number of Shares

  

Class of Stock

  

Percentage of
Outstanding Shares

BONDS

 

Name of Grantor

  

Issuer

  

Number

  

Face Amount

  

Coupon Rate

  

Maturity

GOVERNMENT SECURITIES

 

Name of Grantor

  

Issuer

  

Number

  

Type

  

Face Amount

  

Coupon Rate

  

Maturity

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

 

Name of Grantor

  

Issuer

  

Description of Collateral

  

Percentage Ownership Interest

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]



--------------------------------------------------------------------------------

ANNEX I

to

PLEDGE AND SECURITY AGREEMENT

Reference is hereby made to the Pledge and Security Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the
“Agreement”), dated as of January 20, 2012, made by each of JDS UNIPHASE
CORPORATION, a Delaware corporation (the “Borrower”) and the other Subsidiaries
of the Borrower listed on the signature pages thereto (together with the
Borrower, the “Initial Grantors”, and together with any additional Subsidiaries,
including the undersigned, which become parties thereto by executing a
Supplement in substantially the form hereof, the “Grantors”), in favor of the
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings given to them in the Agreement.

By its execution below, the undersigned, [NAME OF NEW GRANTOR], a [            ]
[corporation/limited liability company/limited partnership] (the “New Grantor”)
agrees to become, and does hereby become, a Grantor under the Agreement and
agrees to be bound by the Agreement as if originally a party thereto. The New
Grantor hereby collaterally assigns and pledges to the Administrative Agent for
the benefit of the Secured Parties, and grants to the Administrative Agent for
the benefit of the Secured Parties, a security interest in all of the New
Grantor’s right, title and interest in and to the Collateral, whether now owned
or hereafter acquired, to secure the prompt and complete payment and performance
of the Secured Obligations; provided that, the security interest created
hereunder shall not extend to, and the term “Collateral” shall not include, any
Excluded Assets, provided further that, the amount of the Equity Interests in
any First-Tier Foreign Subsidiary pledged or required to be pledged to the
Administrative Agent by the New Grantor hereunder or under any other Collateral
Document shall be automatically limited to the Voting Stock of a First-Tier
Foreign Subsidiary that is also a Pledge Subsidiary representing not more than
65% of the total Voting Power of all outstanding Voting Stock of such First-Tier
Foreign Subsidiary (and the term “Collateral” shall not include any other Equity
Interests of such First-Tier Foreign Subsidiary) provided further that, the
Equity Interests of a Domestic Subsidiary or any other Person will not be
pledged or required to be pledged to the Administrative Agent by the New Grantor
hereunder or under any other Collateral Document unless such Domestic Subsidiary
or other Person is a Material Domestic Subsidiary (and the term “Collateral”
shall not include the Equity Interests of any Person that is not a Material
Domestic Subsidiary). For the avoidance of doubt, the grant of a security
interest herein shall not be deemed to be an assignment of intellectual property
rights owned by the New Grantor. In addition, for the avoidance of doubt, it is
understood and agreed that the New Grantor will not be required to (i) obtain
bailee or landlord waivers in respect of any location where Inventory is stored
or (ii) record with the United States Patent and Trademark Office (or any
analogous domestic or foreign agency or office) any security interest in any
Patent or Trademark.

By its execution below, the undersigned represents and warrants as to itself
that all of the representations and warranties contained in the Agreement are
true and correct in all material respects as of the date hereof, except for
representations and warranties that relate to a specific date in which case such
representations and warranties are true and correct as of such specific date.
The New Grantor represents and warrants that the supplements to the Exhibits to
the Agreement attached hereto are true and correct in all respects and that such
supplements set forth all information required to be scheduled under the
Agreement with respect to the New Grantor. The New Grantor shall take all steps
necessary and required under the Agreement to perfect, in favor of the
Administrative Agent, a first-priority security interest in and lien against the
New Grantor’s Collateral.



--------------------------------------------------------------------------------

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the New Grantor has executed and delivered this Security
Agreement Supplement as of this                     day of            ,
20        .

[NAME OF NEW GRANTOR]

By:                                          
                                     

Title:                                                            
                 